*1069Memorandum. The suit against the union was properly brought (see CPLR 1025; General Association Law, § 13; see, also, 1 Weinstein-Korn-Miller, NY Civ Prac, par 305.04, p 3-165 [1975]), and State courts have jurisdiction of the matter (see Vaca v Sipes, 386 US 171, 176-188). Since plaintiff has, in our view, failed to show any breach by the union of the duty of fair representation, our review need go no further. Accordingly, the order of the Appellate Division should be affirmed, with costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.